                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Whitney Hollingsworth,                )
                                      )
               Plaintiff,             )         ORDER GRANTING MOTION FOR LEAVE
                                      )         TO WITHDRAW AND SCHEDULING
       vs.                            )         STATUS CONFERENCE
                                      )
MBI Energy Logistics, LLC,            )         Case No. 1:18-cv-086
                                      )
               Defendant.             )

       On November 13, 2019, attorney James Loran filed a Motion to Withdraw as Counsel

pursuant to D.N.D. Civ. L.R. 1.3(F)(3). (Doc. No. 37). He seeks leave to withdraw as counsel for

Plaintiff Whitney Hollingsworth (“Hollingsworth”), citing a general breakdown in the

attorney-client relationship. (Doc. No 37-1).

       The court GRANTS the motion (Doc. No. 37) and authorizes attorney James Loran to

withdraw as counsel for Hollingsworth.      The Clerk’s office shall send a copy of this order to

Hollingsworth.

       The final pretrial conference and trial are scheduled for December 20, 2019, and January 6,

2020, respectively. To ascertain whether these dates remain viable, whether Hollingsworth intends

to retain new counsel, and how the parties would otherwise like to proceed, the magistrate judge

shall hold status conference by telephone on November 26, 2019, at 11:00 a.m. CST. To participate,

Hollingsworth (or any attorney she retains in the interim) and defense counsel shall call (877) 810-

9415 and enter access code 8992581.

       IT IS SO ORDERED.

       Dated this 14th day of November, 2019.

                                                      /s/ Clare R. Hochhalter
                                                      Clare R. Hochhalter, Magistrate Judge
                                                      United States District Court
